                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 1 of 24

                                             JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                Description                         Date        Date
               No.             No.                                                        Offered     Received
  1        SW-0000665      SW-0000676 Seized Personnel File (Gonzalo Amador
                                        Padilla)
  2       SW-0005074       SW-0005115 Seized Personnel File (Jordan Rene Ledesma)
  3       SW-0001029       SW-0001060 Seized Personnel File (Alejandro Lopez
                                        Alcantar)
  4       SW-0000083       SW-0000110 Seized Personnel File (Jose Leonardo Cortes
                                        Avila)
  5       SW-0000136       SW-0000164 Seized Personnel File (Francisco Joel Anzueto
                                        Chajon)
  6       SW-0001319       SW-0001325 Seized Personnel File (Sabas Morales
                                        Alvarado)
  7       SW-0001257       SW-0001264 Seized Personnel File (Jose Francisco Morales
                                        Alvarado)
  8       SW-0001222       SW-0001256 Seized Personnel File (Oscar Monroy)
  9       SW-0001665       SW-0001674 Seized Personnel File (Pedro Ruiz)
  10      SW-0000677       SW-0000710 Seized Personnel File (Bulmaro Rubio Garcia)

  11      SW-0000940       SW-0000966    Seized Personnel File (Jorge Hernandez)
  12      SW-0001858       SW-0001882    Seized Personnel File (Jorge Tellez)
  13       JTH-04032        JTH-04039    Torres Prior Convictions
  14       JTH-00366                     Tijuana Newspaper Advertisement                3/4/19      3/4/19
 15-1      JTH-00208                     SFPD Warehouse Photo
 15-2      JTH-00209                     SFPD Warehouse Photo
 15-3      JTH-00210                     SFPD Warehouse Photo
 15-4      JTH-00211                     SFPD Warehouse Photo
 15-5      JTH-00212                     SFPD Warehouse Photo
 15-6      JTH-00213                     SFPD Warehouse Photo
 15-7      JTH-00214                     SFPD Warehouse Photo
 15-8      JTH-00215                     SFPD Warehouse Photo                           3/6/19      3/6/19
 15-9      JTH-00216                     SFPD Warehouse Photo                           3/6/19      3/6/19
15-10      JTH-00217                     SFPD Warehouse Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 2 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                        Date          Date
               No.             No.                                                         Offered     Received
15-11       JTH-00218                     SFPD Warehouse Photo-outside warehouse        3/4/19       3/4/19
15-12       JTH-00219                     SFPD Warehouse Photo
15-13       JTH-00220                     SFPD Warehouse Photo
15-14       JTH-00221                     SFPD Warehouse Photo
15-15       JTH-00222                     SFPD Warehouse Photo                          3/6/19       3/6/19
15-16       JTH-00223                     SFPD Warehouse Photo                          3/6/19       3/6/19
15-17       JTH-00224                     SFPD Warehouse Photo
15-18       JTH-00225                     SFPD Warehouse Photo
15-19       JTH-00226                     SFPD Warehouse Photo
15-20       JTH-00227                     SFPD Warehouse Photo
15-21       JTH-00228                     SFPD Warehouse Photo
15-22       JTH-00229                     SFPD Warehouse Photo
15-23       JTH-00230                     SFPD Warehouse Photo
15-24       JTH-00231                     SFPD Warehouse Photo
15-25       JTH-00232                     SFPD Warehouse Photo
15-26       JTH-00233                     SFPD Warehouse Photo
15-27       JTH-00234                     SFPD Warehouse Photo
15-28       JTH-00235                     SFPD Warehouse Photo
15-29       JTH-00236                     SFPD Warehouse Photo
15-30       JTH-00237                     SFPD Warehouse Photo
15-31       JTH-00238                     SFPD Warehouse Photo
15-32       JTH-00239                     SFPD Warehouse Photo
15-33       JTH-00240                     SFPD Warehouse Photo
15-34       JTH-00241                     SFPD Warehouse Photo
15-35       JTH-00242                     SFPD Warehouse Photo
15-36       JTH-00243                     SFPD Warehouse Photo
15-37       JTH-00244                     SFPD Warehouse Photo
15-38       JTH-00245                     SFPD Warehouse Photo
15-39       JTH-00246                     SFPD Warehouse Photo
15-40       JTH-00247                     SFPD Warehouse Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 3 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
15-41       JTH-00248                     SFPD Warehouse Photo
15-42       JTH-00249                     SFPD Warehouse Photo
15-43       JTH-00250                     SFPD Warehouse Photo
15-44       JTH-00251                     SFPD Warehouse Photo-bathroom sign            3/5/19      3/5/19
15-45       JTH-00252                     SFPD Warehouse Photo-bathroom                 3/5/19      3/5/19
15-46       JTH-00253                     SFPD Warehouse Photo-bathroom                 3/5/19      3/5/19
15-47       JTH-00254                     SFPD Warehouse Photo
15-48       JTH-00255                     SFPD Warehouse Photo-bathroom entrance        3/4/19      3/4/19
15-49       JTH-00256                     SFPD Warehouse Photo
15-50       JTH-00257                     SFPD Warehouse Photo-bathroom entrance        3/4/19      3/4/19
15-51       JTH-00258                     SFPD Warehouse Photo-bathroom                 3/4/19      3/4/19
15-52       JTH-00259                     SFPD Warehouse Photo-bathroom                 3/4/19      3/4/19
15-53       JTH-00260                     SFPD Warehouse Photo-shower                   3/4/19      3/4/19
15-54       JTH-00261                     SFPD Warehouse Photo-shower                   3/4/19      3/4/19
15-55       JTH-00262                     SFPD Warehouse Photo-bathroom                 3/4/19      3/4/19
15-56       JTH-00263                     SFPD Warehouse Photo
15-57       JTH-00264                     SFPD Warehouse Photo
15-58       JTH-00265                     SFPD Warehouse Photo
15-59       JTH-00266                     SFPD Warehouse Photo-kitchen area             3/4/19      3/4/19
15-60       JTH-00267                     SFPD Warehouse Photo
15-61       JTH-00268                     SFPD Warehouse Photo
15-62       JTH-00269                     SFPD Warehouse Photo-attic                    3/4/19      3/4/19
15-63       JTH-00270                     SFPD Warehouse Photo-attic                    3/4/19      3/4/19
15-64       JTH-00271                     SFPD Warehouse Photo-attic                    3/4/19      3/4/19
15-65       JTH-00272                     SFPD Warehouse Photo-view from attic          3/4/19      3/4/19
15-66       JTH-00273                     SFPD Warehouse Photo
15-67       JTH-00274                     SFPD Warehouse Photo
15-68       JTH-00275                     SFPD Warehouse Photo
15-69       JTH-00276                     SFPD Warehouse Photo-stairs to attic          3/4/19      3/4/19
15-70       JTH-00277                     SFPD Warehouse Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 4 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
15-71       JTH-00278                     SFPD Warehouse Photo
15-72       JTH-00279                     SFPD Warehouse Photo
15-73       JTH-00280                     SFPD Warehouse Photo
15-74       JTH-00281                     SFPD Warehouse Photo
15-75       JTH-00282                     SFPD Warehouse Photo-view of attic            3/4/19      3/4/19
15-76       JTH-00283                     SFPD Warehouse Photo-hot plate                3/4/19      3/4/19
15-77       JTH-00284                     SFPD Warehouse Photo-sink                     3/4/19      3/4/19
15-78       JTH-00285                     SFPD Warehouse Photo-sink                     3/4/19      3/4/19
15-79       JTH-00286                     SFPD Warehouse Photo
15-80       JTH-00287                     SFPD Warehouse Photo
15-81       JTH-00288                     SFPD Warehouse Photo
15-82       JTH-00289                     SFPD Warehouse Photo
15-83       JTH-00290                     SFPD Warehouse Photo
15-84       JTH-00291                     SFPD Warehouse Photo
15-85       JTH-00292                     SFPD Warehouse Photo
15-86       JTH-00293                     SFPD Warehouse Photo
15-87       JTH-00294                     SFPD Warehouse Photo
 16-1       JTH-01880                     HSI Search Warrant Warehouse Photo
 16-2       JTH-01881                     HSI Search Warrant Warehouse Photo
 16-3       JTH-01882                     HSI Search Warrant Warehouse Photo
 16-4       JTH-01883                     HSI Search Warrant Warehouse Photo
 16-5       JTH-01884                     HSI Search Warrant Warehouse Photo
 16-6       JTH-01885                     HSI Search Warrant Warehouse Photo
 16-7       JTH-01886                     HSI Search Warrant Warehouse Photo
 16-8       JTH-01887                     HSI Search Warrant Warehouse Photo
 16-9       JTH-01888                     HSI Search Warrant Warehouse Photo
16-10       JTH-01889                     HSI Search Warrant Warehouse Photo
16-11       JTH-01890                     HSI Search Warrant Warehouse Photo
16-12       JTH-01891                     HSI Search Warrant Warehouse Photo
16-13       JTH-01892                     HSI Search Warrant Warehouse Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 5 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
16-14       JTH-01893                     HSI Search Warrant Warehouse Photo
16-15       JTH-01894                     HSI Search Warrant Warehouse Photo
16-16       JTH-01895                     HSI Search Warrant Warehouse Photo
16-17       JTH-01896                     HSI Search Warrant Warehouse Photo
16-18       JTH-01897                     HSI Search Warrant Warehouse Photo
16-19       JTH-01898                     HSI Search Warrant Warehouse Photo
16-20       JTH-01899                     HSI Search Warrant Warehouse Photo
16-21       JTH-01900                     HSI Search Warrant Warehouse Photo
16-22       JTH-01901                     HSI Search Warrant Warehouse Photo
16-23       JTH-01902                     HSI Search Warrant Warehouse Photo            3/11/19     3/11/19
16-24       JTH-01903                     HSI Search Warrant Warehouse Photo
16-25       JTH-01904                     HSI Search Warrant Warehouse Photo
16-26       JTH-01905                     HSI Search Warrant Warehouse Photo
16-27       JTH-01906                     HSI Search Warrant Warehouse Photo
16-28       JTH-01907                     HSI Search Warrant Warehouse Photo
16-29       JTH-01908                     HSI Search Warrant Warehouse Photo
16-30       JTH-01909                     HSI Search Warrant Warehouse Photo
16-31       JTH-01910                     HSI Search Warrant Warehouse Photo
16-32       JTH-01911                     HSI Search Warrant Warehouse Photo
16-33       JTH-01912                     HSI Search Warrant Warehouse Photo
16-34       JTH-01913                     HSI Search Warrant Warehouse Photo
16-35       JTH-01914                     HSI Search Warrant Warehouse Photo
16-36       JTH-01915                     HSI Search Warrant Warehouse Photo            3/11/19     3/11/19
16-37       JTH-01916                     HSI Search Warrant Warehouse Photo
16-38       JTH-01917                     HSI Search Warrant Warehouse Photo
16-39       JTH-01918                     HSI Search Warrant Warehouse Photo
16-40       JTH-01919                     HSI Search Warrant Warehouse Photo
16-41       JTH-01920                     HSI Search Warrant Warehouse Photo
16-42       JTH-01921                     HSI Search Warrant Warehouse Photo
16-43       JTH-01922                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 6 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
16-44       JTH-01923                     HSI Search Warrant Warehouse Photo
16-45       JTH-01924                     HSI Search Warrant Warehouse Photo
16-46       JTH-01925                     HSI Search Warrant Warehouse Photo
16-47       JTH-01926                     HSI Search Warrant Warehouse Photo
16-48       JTH-01927                     HSI Search Warrant Warehouse Photo
16-49       JTH-01928                     HSI Search Warrant Warehouse Photo
16-50       JTH-01929                     HSI Search Warrant Warehouse Photo
16-51       JTH-01930                     HSI Search Warrant Warehouse Photo
16-52       JTH-01931                     HSI Search Warrant Warehouse Photo
16-53       JTH-01932                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-54       JTH-01933                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-55       JTH-01934                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-56       JTH-01935                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-57       JTH-01936                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-58       JTH-01937                     HSI Search Warrant Warehouse Photo
16-59       JTH-01938                     HSI Search Warrant Warehouse Photo
16-60       JTH-01939                     HSI Search Warrant Warehouse Photo
16-61       JTH-01940                     HSI Search Warrant Warehouse Photo
16-62       JTH-01941                     HSI Search Warrant Warehouse Photo
16-63       JTH-01942                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-64       JTH-01943                     HSI Search Warrant Warehouse Photo
16-65       JTH-01944                     HSI Search Warrant Warehouse Photo
16-66       JTH-01945                     HSI Search Warrant Warehouse Photo
16-67       JTH-01946                     HSI Search Warrant Warehouse Photo
16-68       JTH-01947                     HSI Search Warrant Warehouse Photo
16-69       JTH-01948                     HSI Search Warrant Warehouse Photo
16-70       JTH-01949                     HSI Search Warrant Warehouse Photo
16-71       JTH-01950                     HSI Search Warrant Warehouse Photo
16-72       JTH-01951                     HSI Search Warrant Warehouse Photo
16-73       JTH-01952                     HSI Search Warrant Warehouse Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 7 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
16-74       JTH-01953                     HSI Search Warrant Warehouse Photo
16-75       JTH-01954                     HSI Search Warrant Warehouse Photo
16-76       JTH-01955                     HSI Search Warrant Warehouse Photo
16-77       JTH-01956                     HSI Search Warrant Warehouse Photo
16-78       JTH-01957                     HSI Search Warrant Warehouse Photo
16-79       JTH-01958                     HSI Search Warrant Warehouse Photo
16-80       JTH-01959                     HSI Search Warrant Warehouse Photo
16-81       JTH-01960                     HSI Search Warrant Warehouse Photo
16-82       JTH-01961                     HSI Search Warrant Warehouse Photo
16-83       JTH-01962                     HSI Search Warrant Warehouse Photo
16-84       JTH-01963                     HSI Search Warrant Warehouse Photo
16-85       JTH-01964                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-86       JTH-01965                     HSI Search Warrant Warehouse Photo
16-87       JTH-01966                     HSI Search Warrant Warehouse Photo
16-88       JTH-01967                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-89       JTH-01968                     HSI Search Warrant Warehouse Photo
16-90       JTH-01969                     HSI Search Warrant Warehouse Photo
16-91       JTH-01970                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-92       JTH-01971                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-93       JTH-01972                     HSI Search Warrant Warehouse Photo
16-94       JTH-01973                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-95       JTH-01974                     HSI Search Warrant Warehouse Photo
16-96       JTH-01975                     HSI Search Warrant Warehouse Photo
16-97       JTH-01976                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-98       JTH-01977                     HSI Search Warrant Warehouse Photo
16-99       JTH-01978                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-100      JTH-01979                     HSI Search Warrant Warehouse Photo
16-101      JTH-01980                     HSI Search Warrant Warehouse Photo
16-102      JTH-01981                     HSI Search Warrant Warehouse Photo
16-103      JTH-01982                     HSI Search Warrant Warehouse Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 8 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
16-104      JTH-01983                     HSI Search Warrant Warehouse Photo
16-105      JTH-01984                     HSI Search Warrant Warehouse Photo
16-106      JTH-01985                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-107      JTH-01986                     HSI Search Warrant Warehouse Photo
16-108      JTH-01987                     HSI Search Warrant Warehouse Photo
16-109      JTH-01988                     HSI Search Warrant Warehouse Photo
16-110      JTH-01989                     HSI Search Warrant Warehouse Photo
16-111      JTH-01990                     HSI Search Warrant Warehouse Photo
16-112      JTH-01991                     HSI Search Warrant Warehouse Photo
16-113      JTH-01992                     HSI Search Warrant Warehouse Photo
16-114      JTH-01993                     HSI Search Warrant Warehouse Photo
16-115      JTH-01994                     HSI Search Warrant Warehouse Photo
16-116      JTH-01995                     HSI Search Warrant Warehouse Photo
16-117      JTH-01996                     HSI Search Warrant Warehouse Photo
16-118      JTH-01997                     HSI Search Warrant Warehouse Photo
16-119      JTH-01998                     HSI Search Warrant Warehouse Photo
16-120      JTH-01999                     HSI Search Warrant Warehouse Photo
16-121      JTH-02000                     HSI Search Warrant Warehouse Photo
16-122      JTH-02001                     HSI Search Warrant Warehouse Photo
16-123      JTH-02002                     HSI Search Warrant Warehouse Photo
16-124      JTH-02003                     HSI Search Warrant Warehouse Photo
16-125      JTH-02004                     HSI Search Warrant Warehouse Photo
16-126      JTH-02005                     HSI Search Warrant Warehouse Photo
16-127      JTH-02006                     HSI Search Warrant Warehouse Photo
16-128      JTH-02007                     HSI Search Warrant Warehouse Photo
16-129      JTH-02008                     HSI Search Warrant Warehouse Photo
16-130      JTH-02009                     HSI Search Warrant Warehouse Photo
16-131      JTH-02010                     HSI Search Warrant Warehouse Photo
16-132      JTH-02011                     HSI Search Warrant Warehouse Photo
16-133      JTH-02012                     HSI Search Warrant Warehouse Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 9 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                     Date      Date
               No.             No.                                                      Offered   Received
16-134      JTH-02013                     HSI Search Warrant Warehouse Photo
16-135      JTH-02014                     HSI Search Warrant Warehouse Photo
16-136      JTH-02015                     HSI Search Warrant Warehouse Photo
16-137      JTH-02016                     HSI Search Warrant Warehouse Photo
16-138      JTH-02017                     HSI Search Warrant Warehouse Photo
16-139      JTH-02018                     HSI Search Warrant Warehouse Photo
16-140       JTH-019                      HSI Search Warrant Warehouse Photo
16-141      JTH-02020                     HSI Search Warrant Warehouse Photo
16-142      JTH-02021                     HSI Search Warrant Warehouse Photo
16-143      JTH-02022                     HSI Search Warrant Warehouse Photo
16-144      JTH-02023                     HSI Search Warrant Warehouse Photo
16-145      JTH-02024                     HSI Search Warrant Warehouse Photo
16-146      JTH-02025                     HSI Search Warrant Warehouse Photo
16-147      JTH-02026                     HSI Search Warrant Warehouse Photo
16-148      JTH-02027                     HSI Search Warrant Warehouse Photo
16-149      JTH-02028                     HSI Search Warrant Warehouse Photo
16-150      JTH-02029                     HSI Search Warrant Warehouse Photo
16-151      JTH-02030                     HSI Search Warrant Warehouse Photo
16-152      JTH-02031                     HSI Search Warrant Warehouse Photo
16-153      JTH-02032                     HSI Search Warrant Warehouse Photo
16-154      JTH-02033                     HSI Search Warrant Warehouse Photo
16-155      JTH-02034                     HSI Search Warrant Warehouse Photo
16-156      JTH-02035                     HSI Search Warrant Warehouse Photo
16-157      JTH-02036                     HSI Search Warrant Warehouse Photo
16-158      JTH-02037                     HSI Search Warrant Warehouse Photo
16-159      JTH-02038                     HSI Search Warrant Warehouse Photo
16-160      JTH-02039                     HSI Search Warrant Warehouse Photo
16-161      JTH-02040                     HSI Search Warrant Warehouse Photo
16-162      JTH-02041                     HSI Search Warrant Warehouse Photo
16-163      JTH-02042                     HSI Search Warrant Warehouse Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 10 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                     Date      Date
               No.             No.                                                      Offered   Received
16-164      JTH-02043                     HSI Search Warrant Warehouse Photo
16-165      JTH-02044                     HSI Search Warrant Warehouse Photo
16-166      JTH-02045                     HSI Search Warrant Warehouse Photo
16-167      JTH-02046                     HSI Search Warrant Warehouse Photo
16-168      JTH-02047                     HSI Search Warrant Warehouse Photo
16-169      JTH-02048                     HSI Search Warrant Warehouse Photo
16-170      JTH-02049                     HSI Search Warrant Warehouse Photo
16-171      JTH-02050                     HSI Search Warrant Warehouse Photo
16-172      JTH-02051                     HSI Search Warrant Warehouse Photo
16-173      JTH-02052                     HSI Search Warrant Warehouse Photo
16-174      JTH-02053                     HSI Search Warrant Warehouse Photo
16-175      JTH-02054                     HSI Search Warrant Warehouse Photo
16-176      JTH-02055                     HSI Search Warrant Warehouse Photo
16-177      JTH-02056                     HSI Search Warrant Warehouse Photo
16-178      JTH-02057                     HSI Search Warrant Warehouse Photo
16-179      JTH-02058                     HSI Search Warrant Warehouse Photo
16-180      JTH-02059                     HSI Search Warrant Warehouse Photo
16-181      JTH-02060                     HSI Search Warrant Warehouse Photo
16-182      JTH-02061                     HSI Search Warrant Warehouse Photo
16-183      JTH-02062                     HSI Search Warrant Warehouse Photo
16-184      JTH-02063                     HSI Search Warrant Warehouse Photo
16-185      JTH-02064                     HSI Search Warrant Warehouse Photo
16-186      JTH-02065                     HSI Search Warrant Warehouse Photo
16-187      JTH-02066                     HSI Search Warrant Warehouse Photo
16-188      JTH-02067                     HSI Search Warrant Warehouse Photo
16-189      JTH-02068                     HSI Search Warrant Warehouse Photo
16-190      JTH-02069                     HSI Search Warrant Warehouse Photo
16-191      JTH-02070                     HSI Search Warrant Warehouse Photo
16-192      JTH-02071                     HSI Search Warrant Warehouse Photo
16-193      JTH-02072                     HSI Search Warrant Warehouse Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 11 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
16-194      JTH-02073                     HSI Search Warrant Warehouse Photo
16-195      JTH-02074                     HSI Search Warrant Warehouse Photo
16-196      JTH-02075                     HSI Search Warrant Warehouse Photo
16-197      JTH-02076                     HSI Search Warrant Warehouse Photo
16-198      JTH-02077                     HSI Search Warrant Warehouse Photo
16-199      JTH-02078                     HSI Search Warrant Warehouse Photo
16-200      JTH-02079                     HSI Search Warrant Warehouse Photo
16-201      JTH-02080                     HSI Search Warrant Warehouse Photo
16-202      JTH-02081                     HSI Search Warrant Warehouse Photo
16-203      JTH-02082                     HSI Search Warrant Warehouse Photo
16-204      JTH-02083                     HSI Search Warrant Warehouse Photo
16-205      JTH-02084                     HSI Search Warrant Warehouse Photo
16-206      JTH-02085                     HSI Search Warrant Warehouse Photo
16-207      JTH-02086                     HSI Search Warrant Warehouse Photo
16-208      JTH-02087                     HSI Search Warrant Warehouse Photo
16-209      JTH-02088                     HSI Search Warrant Warehouse Photo
16-210      JTH-02089                     HSI Search Warrant Warehouse Photo
16-211      JTH-02090                     HSI Search Warrant Warehouse Photo
16-212      JTH-02091                     HSI Search Warrant Warehouse Photo
16-213      JTH-02092                     HSI Search Warrant Warehouse Photo
16-214      JTH-02093                     HSI Search Warrant Warehouse Photo
16-215      JTH-02094                     HSI Search Warrant Warehouse Photo
16-216      JTH-02095                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-217      JTH-02096                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-218      JTH-02097                     HSI Search Warrant Warehouse Photo
16-219      JTH-02098                     HSI Search Warrant Warehouse Photo
16-220      JTH-02099                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-221      JTH-02100                     HSI Search Warrant Warehouse Photo
16-222      JTH-02101                     HSI Search Warrant Warehouse Photo
16-223      JTH-02102                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 12 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
16-224      JTH-02103                     HSI Search Warrant Warehouse Photo
16-225      JTH-02104                     HSI Search Warrant Warehouse Photo            3/7/19      3/7/19
16-226      JTH-02105                     HSI Search Warrant Warehouse Photo            3/7/19      3/7/19
16-227      JTH-02106                     HSI Search Warrant Warehouse Photo
16-228      JTH-02107                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-229      JTH-02108                     HSI Search Warrant Warehouse Photo
16-230      JTH-02109                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-231      JTH-02110                     HSI Search Warrant Warehouse Photo            3/7/19      3/7/19
16-232      JTH-02111                     HSI Search Warrant Warehouse Photo
16-233      JTH-02112                     HSI Search Warrant Warehouse Photo            3/12/19     3/12/19
16-234      JTH-02113                     HSI Search Warrant Warehouse Photo
16-235      JTH-02114                     HSI Search Warrant Warehouse Photo
16-236      JTH-02115                     HSI Search Warrant Warehouse Photo
16-237      JTH-02116                     HSI Search Warrant Warehouse Photo
16-238      JTH-02117                     HSI Search Warrant Warehouse Photo
16-239      JTH-02118                     HSI Search Warrant Warehouse Photo
16-240      JTH-02119                     HSI Search Warrant Warehouse Photo
16-241      JTH-02120                     HSI Search Warrant Warehouse Photo
16-242      JTH-02121                     HSI Search Warrant Warehouse Photo
16-243      JTH-02122                     HSI Search Warrant Warehouse Photo
16-244      JTH-02123                     HSI Search Warrant Warehouse Photo
16-245      JTH-02124                     HSI Search Warrant Warehouse Photo
16-246      JTH-02125                     HSI Search Warrant Warehouse Photo
16-247      JTH-02126                     HSI Search Warrant Warehouse Photo
16-248      JTH-02127                     HSI Search Warrant Warehouse Photo
16-249      JTH-02128                     HSI Search Warrant Warehouse Photo
16-250      JTH-02129                     HSI Search Warrant Warehouse Photo
16-251      JTH-02130                     HSI Search Warrant Warehouse Photo
16-252      JTH-02131                     HSI Search Warrant Warehouse Photo
16-253      JTH-02132                     HSI Search Warrant Warehouse Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 13 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                     Date      Date
               No.             No.                                                      Offered   Received
16-254      JTH-02133                     HSI Search Warrant Warehouse Photo
16-255      JTH-02134                     HSI Search Warrant Warehouse Photo
16-256      JTH-02135                     HSI Search Warrant Warehouse Photo
16-257      JTH-02136                     HSI Search Warrant Warehouse Photo
16-258      JTH-02137                     HSI Search Warrant Warehouse Photo
16-259      JTH-02138                     HSI Search Warrant Warehouse Photo
16-260      JTH-02139                     HSI Search Warrant Warehouse Photo
16-261      JTH-02140                     HSI Search Warrant Warehouse Photo
16-262      JTH-02141                     HSI Search Warrant Warehouse Photo
16-263      JTH-02142                     HSI Search Warrant Warehouse Photo
16-264      JTH-02143                     HSI Search Warrant Warehouse Photo
16-265      JTH-02144                     HSI Search Warrant Warehouse Photo
16-266      JTH-02145                     HSI Search Warrant Warehouse Photo
16-267      JTH-02146                     HSI Search Warrant Warehouse Photo
16-268      JTH-02147                     HSI Search Warrant Warehouse Photo
16-269      JTH-02148                     HSI Search Warrant Warehouse Photo
16-270      JTH-02149                     HSI Search Warrant Warehouse Photo
16-271      JTH-02150                     HSI Search Warrant Warehouse Photo
16-272      JTH-02151                     HSI Search Warrant Warehouse Photo
16-273      JTH-02152                     HSI Search Warrant Warehouse Photo
16-274      JTH-02153                     HSI Search Warrant Warehouse Photo
16-275      JTH-02154                     HSI Search Warrant Warehouse Photo
16-276      JTH-02155                     HSI Search Warrant Warehouse Photo
16-277      JTH-02156                     HSI Search Warrant Warehouse Photo
16-278      JTH-02157                     HSI Search Warrant Warehouse Photo
16-279      JTH-02158                     HSI Search Warrant Warehouse Photo
16-280      JTH-02159                     HSI Search Warrant Warehouse Photo
16-281      JTH-02160                     HSI Search Warrant Warehouse Photo
16-282      JTH-02161                     HSI Search Warrant Warehouse Photo
16-283      JTH-02162                     HSI Search Warrant Warehouse Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 14 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                  Description                       Date        Date
               No.             No.                                                        Offered     Received
16-284      JTH-02163                     HSI Search Warrant Warehouse Photo
16-285      JTH-02164                     HSI Search Warrant Warehouse Photo
16-286      JTH-02165                     HSI Search Warrant Warehouse Photo
16-287      JTH-02166                     HSI Search Warrant Warehouse Photo
 17-1       JTH-00377                     HSI Surveillance Photo
 17-2       JTH-00378                     HSI Surveillance Photo
 17-3       JTH-00379                     HSI Surveillance Photo
 17-4       JTH-00380                     HSI Surveillance Photo
 17-5       JTH-00381                     HSI Surveillance Photo
 17-6       JTH-00382                     HSI Surveillance Photo
 17-7       JTH-00383                     HSI Surveillance Photo
 17-8       JTH-00384                     HSI Surveillance Photo
 17-9       JTH-00385                     HSI Surveillance Photo
17-10       JTH-00386                     HSI Surveillance Photo
17-11       JTH-00387                     HSI Surveillance Photo
17-12       JTH-00388                     HSI Surveillance Photo
17-13       JTH-00389                     HSI Surveillance Photo                        3/12/19     3/12/19
17-14       JTH-00390                     HSI Surveillance Photo                        3/12/19     3/12/19
17-15       JTH-00391                     HSI Surveillance Photo
17-16       JTH-00392                     HSI Surveillance Photo
17-17       JTH-00393                     HSI Surveillance Photo
17-18       JTH-00394                     HSI Surveillance Photo
17-19       JTH-00395                     HSI Surveillance Photo
17-20       JTH-00396                     HSI Surveillance Photo
17-21       JTH-00397                     HSI Surveillance Photo
17-22       JTH-00398                     HSI Surveillance Photo
17-23       JTH-00399                     HSI Surveillance Photo
17-24       JTH-00400                     HSI Surveillance Photo
17-25       JTH-00401                     HSI Surveillance Photo                        3/12/19     3/12/19
17-26       JTH-00402                     HSI Surveillance Photo                        3/12/19     3/12/19
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 15 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                      Date        Date
               No.             No.                                                        Offered     Received
17-27       JTH-00403                     HSI Surveillance Photo
17-28       JTH-00404                     HSI Surveillance Photo
17-29       JTH-00405                     HSI Surveillance Photo                        3/12/19     3/12/19
17-30       JTH-00406                     HSI Surveillance Photo
17-31       JTH-00407                     HSI Surveillance Photo
17-32       JTH-00408                     HSI Surveillance Photo
17-33       JTH-00409                     HSI Surveillance Photo
17-34       JTH-00410                     HSI Surveillance Photo
17-35       JTH-00411                     HSI Surveillance Photo
17-36       JTH-00412                     HSI Surveillance Photo                        3/11/19     3/11/19
17-37       JTH-00413                     HSI Surveillance Photo
17-38       JTH-00414                     HSI Surveillance Photo
17-39       JTH-00415                     HSI Surveillance Photo                        3/12/19     3/12/19
17-40       JTH-00416                     HSI Surveillance Photo                        3/12/19     3/12/19
17-41       JTH-00417                     HSI Surveillance Photo
17-42       JTH-00418                     HSI Surveillance Photo
17-43       JTH-00419                     HSI Surveillance Photo
17-44       JTH-00420                     HSI Surveillance Photo
17-45       JTH-00421                     HSI Surveillance Photo
17-46       JTH-00422                     HSI Surveillance Photo
17-47       JTH-00423                     HSI Surveillance Photo
17-48       JTH-00424                     HSI Surveillance Photo
17-49       JTH-00425                     HSI Surveillance Photo                        3/12/19     3/12/19
17-50       JTH-00426                     HSI Surveillance Photo
17-51       JTH-00427                     HSI Surveillance Photo
17-52       JTH-00428                     HSI Surveillance Photo
17-53       JTH-00429                     HSI Surveillance Photo
17-54       JTH-00430                     HSI Surveillance Photo
17-55       JTH-00431                     HSI Surveillance Photo
17-56       JTH-00432                     HSI Surveillance Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 16 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                      Date        Date
               No.             No.                                                        Offered     Received
17-57       JTH-00433                     HSI Surveillance Photo
17-58       JTH-00434                     HSI Surveillance Photo                        3/12/19     3/12/19
17-59       JTH-00435                     HSI Surveillance Photo                        3/12/19     3/12/19
17-60       JTH-00436                     HSI Surveillance Photo
17-61       JTH-00437                     HSI Surveillance Photo
17-62       JTH-00438                     HSI Surveillance Photo
17-63       JTH-00439                     HSI Surveillance Photo
17-64       JTH-00440                     HSI Surveillance Photo
17-65       JTH-00441                     HSI Surveillance Photo
17-66       JTH-00442                     HSI Surveillance Photo
17-67       JTH-00443                     HSI Surveillance Photo
17-68       JTH-00444                     HSI Surveillance Photo
17-69       JTH-00445                     HSI Surveillance Photo
17-70       JTH-00446                     HSI Surveillance Photo
17-71       JTH-00447                     HSI Surveillance Photo
17-72       JTH-00448                     HSI Surveillance Photo
17-73       JTH-00449                     HSI Surveillance Photo
17-74       JTH-00450                     HSI Surveillance Photo
17-75       JTH-00451                     HSI Surveillance Photo
17-76       JTH-00452                     HSI Surveillance Photo
17-77       JTH-00453                     HSI Surveillance Photo                        3/12/19     3/12/19
17-78       JTH-00454                     HSI Surveillance Photo
17-79       JTH-00455                     HSI Surveillance Photo                        3/12/19     3/12/19
17-80       JTH-00456                     HSI Surveillance Photo
17-81       JTH-00457                     HSI Surveillance Photo
17-82       JTH-00458                     HSI Surveillance Photo
17-83       JTH-00459                     HSI Surveillance Photo
17-84       JTH-00460                     HSI Surveillance Photo
17-85       JTH-00461                     HSI Surveillance Photo
17-86       JTH-00462                     HSI Surveillance Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 17 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                      Date        Date
               No.             No.                                                        Offered     Received
17-87       JTH-00463                     HSI Surveillance Photo
17-88       JTH-00464                     HSI Surveillance Photo
17-89       JTH-00465                     HSI Surveillance Photo                        3/12/19     3/12/19
17-90       JTH-00466                     HSI Surveillance Photo                        3/12/19     3/12/19
17-91       JTH-00467                     HSI Surveillance Photo
17-92       JTH-00468                     HSI Surveillance Photo
17-93       JTH-00469                     HSI Surveillance Photo
17-94       JTH-00470                     HSI Surveillance Photo                        3/12/19     3/12/19
17-95       JTH-00471                     HSI Surveillance Photo
17-96       JTH-00472                     HSI Surveillance Photo
17-97       JTH-00473                     HSI Surveillance Photo
17-98       JTH-00474                     HSI Surveillance Photo
17-99       JTH-00475                     HSI Surveillance Photo
17-100      JTH-00476                     HSI Surveillance Photo
17-101      JTH-00477                     HSI Surveillance Photo                        3/12/19     3/12/19
17-102      JTH-00478                     HSI Surveillance Photo
17-103      JTH-00479                     HSI Surveillance Photo
17-104      JTH-00480                     HSI Surveillance Photo
17-105      JTH-00481                     HSI Surveillance Photo                        3/12/19     3/12/19
17-106      JTH-00482                     HSI Surveillance Photo                        3/12/19     3/12/19
17-107      JTH-00483                     HSI Surveillance Photo
17-108      JTH-00484                     HSI Surveillance Photo
17-109      JTH-00485                     HSI Surveillance Photo
17-110      JTH-00486                     HSI Surveillance Photo
17-111      JTH-00487                     HSI Surveillance Photo
17-112      JTH-00488                     HSI Surveillance Photo
17-113      JTH-00489                     HSI Surveillance Photo
17-114      JTH-00490                     HSI Surveillance Photo
17-115      JTH-00491                     HSI Surveillance Photo
17-116      JTH-00492                     HSI Surveillance Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 18 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                       Date          Date
               No.             No.                                                         Offered     Received
17-117      JTH-00493                     HSI Surveillance Photo                        3/12/19      3/12/19
17-118      JTH-00494                     HSI Surveillance Photo                        3/12/19      3/12/19
17-119      JTH-00495                     HSI Surveillance Photo
17-120      JTH-00496                     HSI Surveillance Photo
17-121      JTH-00497                     HSI Surveillance Photo
17-122      JTH-00498                     HSI Surveillance Photo
17-123      JTH-00499                     HSI Surveillance Photo
17-124      JTH-00500                     HSI Surveillance Photo
17-125      JTH-00501                     HSI Surveillance Photo
17-126      JTH-00502                     HSI Surveillance Photo
17-127      JTH-00503                     HSI Surveillance Photo
17-128      JTH-00504                     HSI Surveillance Photo                        3/12/19      3/12/19
17-129      JTH-00505                     HSI Surveillance Photo                        3/12/19      3/12/19
17-130      JTH-00506                     HSI Surveillance Photo
17-131      JTH-00507                     HSI Surveillance Photo
17-132      JTH-00508                     HSI Surveillance Photo                        3/6/19       3/6/19
17-133      JTH-00509                     HSI Surveillance Photo                        3/12/19      3/12/19
17-134      JTH-00510                     HSI Surveillance Photo                        3/12/19      3/12/19
17-135      JTH-00511                     HSI Surveillance Photo                        3/6/19       3/6/19
17-136      JTH-00512                     HSI Surveillance Photo
17-137      JTH-00513                     HSI Surveillance Photo
17-138      JTH-00514                     HSI Surveillance Photo
17-139      JTH-00515                     HSI Surveillance Photo
17-140      JTH-00516                     HSI Surveillance Photo
17-141      JTH-00517                     HSI Surveillance Photo
17-142      JTH-00518                     HSI Surveillance Photo
17-143      JTH-00519                     HSI Surveillance Photo
17-144      JTH-00520                     HSI Surveillance Photo
17-145      JTH-00521                     HSI Surveillance Photo
17-146      JTH-00522                     HSI Surveillance Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 19 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                      Date        Date
               No.             No.                                                        Offered     Received
17-147      JTH-00523                     HSI Surveillance Photo
17-148      JTH-00524                     HSI Surveillance Photo                        3/6/19      3/6/19
17-149      JTH-00525                     HSI Surveillance Photo                        3/6/19      3/6/19
17-150      JTH-00526                     HSI Surveillance Photo
17-151      JTH-00527                     HSI Surveillance Photo
17-152      JTH-00528                     HSI Surveillance Photo
17-153      JTH-00529                     HSI Surveillance Photo
17-154      JTH-00530                     HSI Surveillance Photo
17-155      JTH-00531                     HSI Surveillance Photo
17-156      JTH-00532                     HSI Surveillance Photo
17-157      JTH-00533                     HSI Surveillance Photo
17-158      JTH-00534                     HSI Surveillance Photo
17-159      JTH-00535                     HSI Surveillance Photo
17-160      JTH-00536                     HSI Surveillance Photo
17-161      JTH-00537                     HSI Surveillance Photo
17-162      JTH-00538                     HSI Surveillance Photo
17-163      JTH-00539                     HSI Surveillance Photo
17-164      JTH-00540                     HSI Surveillance Photo
17-165      JTH-00541                     HSI Surveillance Photo
17-166      JTH-00542                     HSI Surveillance Photo
17-167      JTH-00543                     HSI Surveillance Photo
17-168      JTH-00544                     HSI Surveillance Photo
17-169      JTH-00545                     HSI Surveillance Photo
17-170      JTH-00546                     HSI Surveillance Photo
17-171      JTH-00547                     HSI Surveillance Photo
17-172      JTH-00548                     HSI Surveillance Photo
17-173      JTH-00549                     HSI Surveillance Photo
17-174      JTH-00550                     HSI Surveillance Photo
17-175      JTH-00551                     HSI Surveillance Photo
17-176      JTH-00552                     HSI Surveillance Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 20 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                    Date      Date
               No.             No.                                                      Offered   Received
17-177      JTH-00553                     HSI Surveillance Photo
17-178      JTH-00554                     HSI Surveillance Photo
17-179      JTH-00555                     HSI Surveillance Photo
17-180      JTH-00556                     HSI Surveillance Photo
17-181      JTH-00557                     HSI Surveillance Photo
17-182      JTH-00558                     HSI Surveillance Photo
17-183      JTH-00559                     HSI Surveillance Photo
17-184      JTH-00560                     HSI Surveillance Photo
17-185      JTH-00561                     HSI Surveillance Photo
17-186      JTH-00562                     HSI Surveillance Photo
17-187      JTH-00563                     HSI Surveillance Photo
17-188      JTH-00564                     HSI Surveillance Photo
17-189      JTH-00565                     HSI Surveillance Photo
17-190      JTH-00566                     HSI Surveillance Photo
17-191      JTH-00567                     HSI Surveillance Photo
17-192      JTH-00568                     HSI Surveillance Photo
17-193      JTH-00569                     HSI Surveillance Photo
17-194      JTH-00570                     HSI Surveillance Photo
17-195      JTH-00571                     HSI Surveillance Photo
17-196      JTH-00572                     HSI Surveillance Photo
17-197      JTH-00573                     HSI Surveillance Photo
17-198      JTH-00574                     HSI Surveillance Photo
17-199      JTH-00575                     HSI Surveillance Photo
17-200      JTH-00576                     HSI Surveillance Photo
17-201      JTH-00577                     HSI Surveillance Photo
17-202      JTH-00578                     HSI Surveillance Photo
17-203      JTH-00579                     HSI Surveillance Photo
17-204      JTH-00580                     HSI Surveillance Photo
17-205      JTH-00581                     HSI Surveillance Photo
17-206      JTH-00582                     HSI Surveillance Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 21 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                    Date      Date
               No.             No.                                                      Offered   Received
17-207      JTH-00583                     HSI Surveillance Photo
17-208      JTH-00584                     HSI Surveillance Photo
17-209      JTH-00585                     HSI Surveillance Photo
17-210      JTH-00586                     HSI Surveillance Photo
17-211      JTH-00587                     HSI Surveillance Photo
17-212      JTH-00588                     HSI Surveillance Photo
17-213      JTH-00589                     HSI Surveillance Photo
17-214      JTH-00590                     HSI Surveillance Photo
17-215      JTH-00591                     HSI Surveillance Photo
17-216      JTH-00592                     HSI Surveillance Photo
17-217      JTH-00593                     HSI Surveillance Photo
17-218      JTH-00594                     HSI Surveillance Photo
17-219      JTH-00595                     HSI Surveillance Photo
17-220      JTH-00596                     HSI Surveillance Photo
17-221      JTH-00597                     HSI Surveillance Photo
17-222      JTH-00598                     HSI Surveillance Photo
17-223      JTH-00599                     HSI Surveillance Photo
17-224      JTH-00600                     HSI Surveillance Photo
17-225      JTH-00601                     HSI Surveillance Photo
17-226      JTH-00602                     HSI Surveillance Photo
17-227      JTH-00603                     HSI Surveillance Photo
17-228      JTH-00604                     HSI Surveillance Photo
17-229      JTH-00605                     HSI Surveillance Photo
17-230      JTH-00606                     HSI Surveillance Photo
17-231      JTH-00607                     HSI Surveillance Photo
17-232      JTH-00608                     HSI Surveillance Photo
17-233      JTH-00609                     HSI Surveillance Photo
17-234      JTH-00610                     HSI Surveillance Photo
17-235      JTH-00611                     HSI Surveillance Photo
17-236      JTH-00612                     HSI Surveillance Photo
                      Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 22 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                      Date        Date
               No.             No.                                                        Offered     Received
17-237      JTH-00613                     HSI Surveillance Photo
17-238      JTH-00614                     HSI Surveillance Photo
17-239      JTH-00615                     HSI Surveillance Photo
17-240      JTH-00616                     HSI Surveillance Photo
17-241      JTH-00617                     HSI Surveillance Photo
17-242      JTH-00618                     HSI Surveillance Photo                        3/12/19     3/12/19
17-243      JTH-00619                     HSI Surveillance Photo
17-244      JTH-00620                     HSI Surveillance Photo
17-245      JTH-00621                     HSI Surveillance Photo                        3/12/19     3/12/19
17-246      JTH-00622                     HSI Surveillance Photo
17-247      JTH-00623                     HSI Surveillance Photo
17-248      JTH-00624                     HSI Surveillance Photo
17-249      JTH-00625                     HSI Surveillance Photo
17-250      JTH-00626                     HSI Surveillance Photo
17-251      JTH-00627                     HSI Surveillance Photo
17-252      JTH-00628                     HSI Surveillance Photo
17-253      JTH-00629                     HSI Surveillance Photo
17-254      JTH-00630                     HSI Surveillance Photo
17-255      JTH-00631                     HSI Surveillance Photo
17-256      JTH-00632                     HSI Surveillance Photo
17-257      JTH-00633                     HSI Surveillance Photo
17-258      JTH-00634                     HSI Surveillance Photo
17-259      JTH-00635                     HSI Surveillance Photo                        3/7/19      3/7/19
17-260      JTH-00636                     HSI Surveillance Photo
17-261      JTH-00637                     HSI Surveillance Photo
17-262      JTH-00638                     HSI Surveillance Photo
17-263      JTH-00639                     HSI Surveillance Photo
17-264      JTH-00640                     HSI Surveillance Photo
17-265      JTH-00641                     HSI Surveillance Photo
17-266      JTH-00642                     HSI Surveillance Photo
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 23 of 24

                                              JOINT EXHIBIT LIST
                                 United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates   Ending Bates                   Description                      Date        Date
               No.             No.                                                        Offered     Received
17-267      JTH-00643                     HSI Surveillance Photo
17-268      JTH-00644                     HSI Surveillance Photo
17-269      JTH-00645                     HSI Surveillance Photo
17-270      JTH-00646                     HSI Surveillance Photo
17-271      JTH-00647                     HSI Surveillance Photo                        3/11/19     3/11/19
17-272      JTH-00648                     HSI Surveillance Photo
17-273      JTH-00649                     HSI Surveillance Photo
17-274      JTH-00650                     HSI Surveillance Photo
17-275      JTH-00651                     HSI Surveillance Photo
17-276      JTH-00652                     HSI Surveillance Photo
17-277      JTH-00653                     HSI Surveillance Photo
17-278      JTH-00654                     HSI Surveillance Photo
  18        JTH-03985       JTH-03987     I-94 Document Detail (Juan Ismael Contreras
                                          Ortega)
  19       JTH-03992                      I-94 Document Detail (Gonzalo Amador
                                          Padilla)
  20       JTH-03988                      I-94 Document Detail (Arnaldo Lopez           3/12/19     3/12/19
                                          Contreras)
  21       JTH-04008        JTH-04009     I-94 Document Detail (Jordan Rene Ledesma)    3/12/19     3/12/19
  22       JTH-04006                      I-94 Document Detail (Alejandro Lopez         3/12/19     3/12/19
                                          Alcantar)
  23       JTH-04013                      I-94 Document Detail (Jose Leonardo Cortes    3/12/19     3/12/19
                                          Avila)
  24       JTH-04018                      I-94 Arrival/Departure Form (Sabas Morales    3/12/19     3/12/19
                                          Alvarado)
  25       JTH-04023                      I-94 Arrival/Departure Form (Jose Francisco   3/12/19     3/12/19
                                          Morales Alvarado)
  26       JTH-04020                      I-94 Arrival/Departure Form (Dave Noel        3/12/19     3/12/19
                                          Alvarez Nolasco)
  27       DEF-00001        DEF-00366     Financial Records and Hour Logs
                                          5/7/2015 –7/6/2016
                       Case 4:17-cr-00462-JSW Document 174 Filed 03/19/19 Page 24 of 24

                                                 JOINT EXHIBIT LIST
                                    United States v. Torres Hernandez, No. 17-CR-462-JSW
Ex. No.   Starting Bates    Ending Bates                     Description                    Date      Date
               No.              No.                                                        Offered   Received
  28        DEF-00367                         Letter 7/28/2016
  30        JTH-01287         JTH-01316       Audit Summaries: Marriot, 2015
  31       SW-0007329                         Audit Summary: 05/04/2015
  33        DEF-00371         DEF-00379 Worker Certificates of Safety Training
  38       SW-0007331        SW-0007335 D-Spike Construction invoices
  40       SW-0008911        SW-0008912 Silvery Towers documents
  41        JTH-00329         JTH-00330       Warehouse Interior Photo
  42        JTH-00342                         Warehouse Exterior Photo
  43        JTH-00297         JTH-00298       Checks
  44        JTH-00301                         Check
  45        JTH-01279         JTH-01280       New employee information form
  46       SW-0000055                         Payment Log
  47       SW-0000066                         Payment Log
  48       SW-0007807        SW-0007809 Money Logs
  49       SW-0007816        SW-0007846 Timesheets
  50       SW-0007969                         Hour Log
  51       SW-0007975                         Hour Log
  52       SW-0008014        SW-0008016 Hour Logs
  53       SW-0008797                         Timesheets
  54       SW-0008800        SW-0008828 Hour Logs and Timesheets
  55       SW-0008829        SW-0008885 Payment and receipt records
  56       SW-0008887        SW-0008901 Timesheets
  57       SW-0008958                         Timesheet
  58       SW-0009030                         Timesheet
  59       SW-0009163        SW-0009222 Hour Logs
  61        JTH-03577         JTH-03591       Certificates for Continued Presence and
                                              Notices of Request for Continued Presence
  62        JTH-03596         JTH-03970       Certificates for Continued Presence and
                                              Notices of Request for Continued Presence
 63 - 1 page with photo of Social Security card and Legal Permanent Resident card          3/7/19
